Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 1 of 14




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

                           CASE NO. 18-CV-81258-MIDDLEBROOKS/BRANNON

     JUDITH MARILYN DONOFF
     on behalf of herself and all others
     similarly situated,

             Plaintiffs,                                CLASS ACTION

     vs.

     DELTA AIR LINES, INC.

           Defendant.
     __________________________/

     NON-PARTY AGA SERVICE COMPANY’S MOTION TO SEAL CONFIDENTIAL
   INFORMATION AND DOCUMENTS REFERENCED IN PLAINTIFF’S MOTION FOR
        CLASS CERTIFICATION AND MEMORANDUM OF LAW IN SUPPORT

           Non-Party, AGA Service Company (hereinafter, “AGA”), makes this limited appearance

   for the sole purpose of seeking protection for its Confidential information and documents pursuant

   to the terms of the Protective Order Governing Discovery filed on December 5, 2018 [ECF No.

   31, Exhibit A] and entered on December 13, 2018 [ECF No. 36] (the “Protective Order”) and

   hereby moves pursuant to Rule 5.4 of the Local Rules for the Southern District of Florida and the

   Protective Order for an Order sealing Confidential information and documents of AGA that

   Plaintiff references in, and intends to attach to, Plaintiff’s Motion for Class Certification and

   Memorandum of Law in Support (the “Motion for Class Certification”) [ECF No. 87].

      I.      INTRODUCTION

           The Protective Order protects information designated as “Confidential Information” by any

   party or non-party in this action.      Protective Order, ¶¶ 4-7.   Under the Protective Order,
Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 2 of 14



   “Confidential Information” is defined as:

           information produced by a Party or non-party that the Party or non-party considers
           in good faith, pursuant to Federal Rule of Civil Procedure 26 and applicable case
           law, to contain trade secrets and/or other commercial, proprietary, research,
           development, or personal information that is not known to, or has not generally
           been made available to the public.

   Protective Order, ¶ 4.

           In this case, AGA produced to Plaintiff a number of highly confidential and commercially

   sensitive documents, including documents containing AGA’s secret business strategies, the terms

   of its confidential agreement with Delta and related revenue information concerning its business

   relationship with Delta. Since the disclosure of these documents to the public would cause

   significant competitive harm to AGA, these documents are designated as “Confidential

   Information” under the Protective Order.

           On March 8, 2019, AGA’s representative testified at a deposition in this case regarding,

   among other things, AGA’s highly confidential and private negotiations with Delta Air Lines, Inc.

   (“Delta”). Pursuant to ¶ 6 of the Protective Order, these documents are also designated as

   “Confidential Information.”1

           Plaintiff now references in, and intends to attach to, its Motion for Class Certification

   AGA’s proprietary business terms, revenue, and confidential negotiation information.

   Specifically, Plaintiff intends to file the following:

           a.      Motion for Class Certification - Exhibit E -- Excerpts from a deposition
                   transcript of Richard Horwitz, AGA’s representative, taken on March 8,

   1
     The Protective Order provides that all “deposition testimony taken in this case shall be treated as
   Confidential Information until the expiration of the 30th day after the transcript is delivered. Within this
   time period, a party or non-party may serve a Notice of Designation … to specif[y] portions of the
   testimony” as “Confidential Information.” Protective Order, ¶ 6. As of the date of this motion, AGA’s
   representative’s transcript is still within the 30-day time period described in the Protective Order. Before
   the expiration of the 30-day time period, AGA intends to designate portions of that transcript as
   “Confidential Information,” including those portions sought to be attached to the Motion for Class
   Certification.

                                                        2
Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 3 of 14



                   2019 (the “Horwitz Transcript”), wherein Mr. Horwitz described AGA’s
                   confidential and private negotiations with Delta;

            b.     Motion for Class Certification - Exhibit N -- AGA-0004625 (the
                   “Marketing Fee Email”), which is an email containing the terms of AGA’s
                   confidential financial arrangement with Delta; and

            c.     Motion for Class Certification - Exhibit O -- AGA-0014915 (the “Revenue
                   Breakdown Sheet”), which is an internal AGA document breaking down
                   and analyzing a portion of the revenue AGA generated in relation to its
                   confidential marketing agreement with Delta.

   For the reasons explained below, these documents squarely fit within the confidentiality standards

   agreed to by the parties in the Protective Order and as made normally exempt from public

   disclosure by the courts. As such, these documents must be kept under seal.

      II.        ARGUMENT

            Pursuant to Rule 26, a showing of “good cause” is required to maintain records as

   confidential and under seal. See Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d

   1304, 1313 (11th Cir. 2001). In order to demonstrate “good cause,” a party must show “that (1)

   the information sought is a trade secret or other confidential information; and (2) the harm caused

   by its disclosure outweighs the need of the party seeking disclosure.” Alarm Grid, Inc. v. Alarm

   Club.com, Inc., 2018 WL 1175254, at *5 (S.D. Fla. Mar. 5, 2018). Here, that burden is easily met.

      A. The Documents at Issue Qualify for Protection as Trade Secret and Confidential
         Financial Information.

            Good cause exists to maintain the documents under seal because they constitute proprietary

   trade secret and commercially sensitive financial information that is not known to, and has not

   been made available to, the public. The Marketing Fee Email is clearly a private communication

   between AGA and Delta that states the confidential compensation arrangement between AGA and




                                                    3
Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 4 of 14



   Delta under the parties’ confidential marketing agreement.2 The Revenue Breakdown Sheet, on

   the other hand, describes and analyzes in detail the revenues AGA generates as a result of that

   agreement.3 And, the Horwitz Transcript excerpts details AGA’s business strategy, as well as the

   private negotiations leading up to the execution of AGA’s and Delta’s confidential marketing

   agreement. The information contained in these documents is maintained in strict confidence and

   has not been previously disclosed outside of the two contracting parties’ relationship because such

   disclosure would be used by AGA’s competitors to undercut AGA’s relationship with its airline

   partners. “If any of this information were to be made public, AGA’s competitors would gain direct

   insight into AGA’s propriety market and financial strategy, to AGA’s detriment.” Declaration of

   Ricky Horwitz, Chief Sales Officer of AGA Services Company, ¶ 8, attached hereto as Ex. A.

          Accordingly, the information contained in these documents satisfies the “commonly

   accepted criteria” for trade secret protection in the Eleventh Circuit. See Chicago Tribune Co.,

   263 F.3d at 1313–14 (the criteria include whether the information (1) is treated “as closely guarded

   secrets,” (2) “represents substantial value” to the party, (3) “would be valuable to [the party’s]

   competitors,” and (4) “derives its value by virtue of the effort of its creation and lack of

   dissemination”). Indeed, the proprietary and commercially sensitive financial information of the

   type sought to be attached to the Motion for Class Certification are normally granted protection by

   the courts. See, e.g., CV Restoration, LLC v. Diversified Shafts Sols., LLC, 2017 WL 2123562, at

   *3 (M.D. Fla. May 16, 2017) (finding a “legitimate interest in protecting the disclosure” of

   “confidential pricing and ordering information because ‘[t]his information would obviously be




   2
     As noted in Section C, infra, this Court has already granted Delta’s prior motion to seal, among
   other documents, the marketing agreement between AGA and Delta. See ECF No. 62.
   3
     The Revenue Breakdown Sheet contains a statement at the bottom of the sheet that states that it
   is not “to be disclosed to any other party.”
                                                    4
Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 5 of 14



   important for a competitor in deciding by how much it could undercut [the party’s] prices.’”);

   Graphic Packaging Int'l, Inc. v. C.W. Zumbiel Co., 2010 WL 6790538, at *2 (M.D. Fla. Oct. 28,

   2010) (explaining that “[c]ourts have found that a company’s interest in the privacy of its financial

   records and the terms of confidential agreements, however, often outweigh the public right of

   access”); In re Photochromic Lens Antitrust Litig., 2013 WL 12156446, at *2, n.4 (M.D. Fla. Oct.

   21, 2013) (“competitively sensitive commercial information . . . should be protected,” including

   “pricing strategy,” “sales aggregated across customers,” “transactions or potential transactions

   with customers,” and “customer-specific pricing.”); James, Hoyer, Newcomer, Smiljanich, &

   Yanchunis, P.A. v. Rodale, Inc., 41 So. 3d 386, 388 (Fla. 1st DCA 2010) (affirming ruling that

   contracts, reports and communications with and from suppliers and other vendors constitute trade

   secrets).

           Due to the confidential nature of the information, AGA only produced these documents to

   Plaintiff and agreed to produce its representative for deposition with the expectation that they

   would remain confidential under the Protective Order. Ex. A, ¶ 10.

       B. AGA’s Interest in Maintaining the Confidentiality of its Financial Information
          Outweighs any Other Party’s Right to Access that Information.

           The factors the Court should consider in evaluating a request to seal weigh in favor of

   granting AGA’s motion to seal. See Romero v. Drummond Co., Inc., 480 F.3d 1234, 1246 (11th

   Cir. 2007) (in determining whether to seal documents, courts consider (1) whether access would

   impair court functions or harm legitimate privacy interests; (2) the degree and likelihood of injury

   from access; (3) the reliability of the information; (4) whether there is an opportunity to respond

   to the information; (5) whether the information concerns public officials or concerns; and (6)

   whether a less onerous alternative to sealing exists).

           First, while publication of the documents sought to be sealed would not impair court


                                                     5
Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 6 of 14



   functions, it would harm AGA’s legitimate privacy interests. As explained above, the documents

   sought to be attached to the Motion for Class Certification contain highly confidentially,

   commercially sensitive information that is not disclosed to the public or competitors because it can

   be used by others to gain an unfair advantage in a highly competitive industry. Ex. A, ¶¶ 3, 6-8.

   If the details of this information were to be made public, AGA’s competitors would gain significant

   insight into AGA’s financial terms and negotiation strategy with Delta and could undercut AGA’s

   position in the marketplace. Id. at ¶ 8.

          Second, for the same reason discussed above, there is a very high degree and likelihood of

   an injury to AGA if the documents sought to be sealed is made public. “AGA operates in a highly

   competitive industry, where pricing and revenue information and negotiated agreements are

   closely guarded.” Id. at ¶ 3. Consequently, revealing the pricing and revenue information and the

   conditions leading up to AGA’s marketing agreement with Delta will cause competitive harm and

   place AGA at a strategic disadvantage, thus mandating protection by this Court. See Graphic

   Packaging, 2010 WL 6790538, at *2 (“[A] company’s interest in the privacy of its financial

   records and the terms of confidential agreements . . . often outweigh the public right of access.”);

   Local Access, LLC v. Peerless Network, Inc., 2015 WL 7351444, at *1 (M.D. Fla. Nov. 20, 2015)

   (“A party’s interest in the privacy of its financial records and the terms of confidential agreements

   oftentimes outweighs the public’s right of access”); McQuilliams v. Int’l Auto Logistics, LLC,

   2016 WL 7494264, at *1 (S.D.Ga. 2016) (sealing, among other things, the attachments to a

   response to a Motion for Class Certification in order to protect “proprietary information and

   information that implicates national security interests.”).

          Third, the documents sought to be sealed were and designated “Confidential Information”

   pursuant to the Protective Order, and Plaintiff made no objection to AGA’s designation; nor has



                                                     6
Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 7 of 14



   Plaintiff questioned their authenticity or veracity.

          Fourth, sealing the documents does not interfere with any party’s opportunity to respond.

   Plaintiff currently has access to this confidential information, and it has already used that

   information to file his Motion for Class Certification. Moreover, the documents sought to be

   sealed are only tangentially related (if at all) to the main thrust of the Motion for Class

   Certification, namely whether class certification is appropriate at this time.

          Fifth, the documents sought to be sealed do not concern public officials or public concerns,

   but rather involve ordinary, but highly confidential, financial information from private business

   entities. In fact, AGA only seeks to seal two documents and a few excerpts from a deposition

   transcript that involve private matters (i.e., AGA’s specific marketing fee information/revenues

   and its private negotiations with Delta). As stated above, none of the minute details contained in

   these handful of documents relate to the main thrust of the Motion for Class Certification, or even

   the ultimate question underlying this litigation: “Whether Delta violated 18 U.S.C. §1962(c) or

   (d).” Motion for Class Certification, p. 10. Moreover, if the documents sought to be sealed did

   involve matters of great public concern (which is not the case), the public’s right to access is

   nonetheless limited at this stage of the proceedings since court “[d]ecisions less central to merits

   resolutions implicate lesser right-to-access considerations.” Romero, 480 F.3d at 1246 (internal

   quotations omitted).

          Sixth, there is no less onerous alternative to sealing the documents that will ensure the

   contents remain confidential and will protect AGA’s privacy interests. In fact, AGA only seeks to

   seal in this motion a one-page email, a one-page revenue analysis sheet, and portions of 24 pages

   of a transcript hundreds of pages long.

          In sum, it would frustrate the purpose of the Protective Order and non-party AGA’s reliance



                                                     7
Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 8 of 14



   thereunder if the information Plaintiff requested and obtained from AGA, and which AGA

   designated in good faith as “Confidential Information,” were unnecessarily publicly disseminated

   in the course of this litigation. Under these circumstances, the documents should be protected by

   the Court. See, e.g., Local Access, 2015 WL 5307729, at *3 (granting motion to seal “confidential

   and proprietary business and financial information,” which, if made public, “could negatively

   impact the parties’ business operations”); NXP B.V. v. Blackberry Ltd., 2013 WL 12170309, at *1

   (M.D. Fla. Oct. 16, 2013) (granting motion to seal where confidential documents contained

   “sensitive financial, technical, and otherwise proprietary information, including information about

   Defendants’ . . . business operations,” and finding that “access to these documents could violate

   Defendants’ legitimate and private interests”).

      C. The Court Has Already Sealed Similar Documents from Delta in this Case

          On January 7, 2019, Delta filed Defendant Delta Air Lines, Inc.’s Motion to Seal [ECF No.

   45] seeking to seal the marketing agreement entered into between Delta and AGA and its

   interrogatory responses disclosing the amount of compensation Delta received thereunder. On

   January 24, 2019, Delta subsequently filed Defendant Delta Air Lines, Inc.’s Second Motion to

   Seal and Memorandum of Law in Support [ECF No. 53] seeking to seal another four emails

   between Delta and AGA detailing 1) Delta’s compensation structure under the parties’ marketing

   agreement; 2) the economic terms of that agreement; 3) the revenue derived from that agreement;

   and 4) the confidential contract renegotiation of that agreement between AGA and Delta. On

   February 6, 2019, the Court granted this request, ruling that:

          Defendant argues that the six documents at issue in its Motions to Seal—the
          Marketing Agreement, the interrogatory response, and the four emails—contain
          proprietary trade secret and commercially sensitive information, including pricing,
          rates and methodologies for calculating compensation, strategic goals, and financial
          incentives. Defendant states that public disclosure of this information would
          unfairly advantage its business competitors and damage Defendant’s relationship

                                                     8
Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 9 of 14



             with AGA. Based on these contentions, I find Defendant’s interest in keeping the
             information confidential outweighs the common law right of access in this instance.

   Omnibus Order [ECF No. 62], p. 3.

             On March 5, 2019, Delta filed Defendant’s Delta Air Lines, Inc.’s Third Motion to Seal

   and Memorandum of Law in Support [ECF No. 59] seeking to seal, among other things, an internal

   report that provides sales information and performance metrics for various sales categories that

   included breakdowns of revenues. On March 12, 2019, the Court similarly granted this request to

   seal ruling again that “Defendant’s interest in keeping the information confidential outweighs the

   common law right of access in this instance.” Order Granting Motion to Seal [ECF No. 79], pp.

   2-3.

             Pursuant to this motion, AGA is seeking to seal documents regarding the very same

   marketing agreement that is already under seal. And, like the materials already sealed, these

   documents describe the same “proprietary trade secret and commercially sensitive information,

   including pricing, rates and methodologies.” Omnibus Order [ECF No. 62], p. 3. Consequently,

   as the Court has already repeatedly found in this case, good cause clearly exists to seal the excerpts

   from the Horwitz transcript, the Marketing Fee Email, and the Revenue Breakdown Sheet.

      III.      CONCLUSION

             For the foregoing reasons, AGA respectfully requests that the Court grant this motion to

   seal, ordering that the above-noted documents and information referenced in the Motion for Class

   Certification be filed under seal and be maintained under seal until the conclusion of this litigation,

   including all appeals, or further order of the Court, and that any specific references to this

   information made in Plaintiff’s Motion for Class Certification be redacted.

                             CERTIFICATE OF GOOD FAITH CONFERENCE

             Pursuant to Local Rule 7.1(a)(3), counsel for AGA certifies that they have conferred with

                                                     9
Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 10 of 14



   Plaintiff’s counsel regarding this Motion. Counsel for Plaintiff advised that they defer to the

   Court’s interpretation of the Eleventh Circuit’s holding in Chicago Tribune Co. v.

   Bridgestone/Firestone, Inc., 263 F.3d 1304 (11th Cir. 2001) and will not be filing an opposition

   brief.

    Dated: April 16, 2019                        Respectfully submitted,

                                                 Lazaro Fernandez, Jr.
                                                 Lazaro Fernandez, Jr.
                                                 Fla. Bar No. 716545
                                                 Email: lfernandez@stackfernandez.com
                                                 Denise B. Crockett
                                                 Email: dcrockett@stackfernandez.com
                                                 Fla. Bar No. 327913
                                                 Sammy Epelbaum
                                                 Email: sepelbaum@stackfernandez.com
                                                 Fla. Bar No. 0031524
                                                 STACK FERNANDEZ & HARRIS, P.A.
                                                 1001 Brickell Bay Drive, Suite 2650
                                                 Miami, Florida 33131
                                                 Tel: (305) 371-0001

                                                 Attorneys for Non-Party, AGA Service Company

                                                 -and-

                                                 Gayle I. Jenkins, Esq.
                                                 Email: gjenkins@winston.com
                                                 WINSTON & STRAWN LLP
                                                 333 South Grand Avenue, 38th Floor
                                                 Los Angeles, CA 90071-1543
                                                 Tel: (213) 615-1863

                                                 Attorneys for Non-Party, AGA Service Company




                                                 10
Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 11 of 14




                             Exhibit A
Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 12 of 14
Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 13 of 14
Case 9:18-cv-81258-DMM Document 99 Entered on FLSD Docket 04/16/2019 Page 14 of 14
